IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-11-00338-CR

                           IN RE ERIC DALE ANGELO


                                Original Proceeding



                          MEMORANDUM OPINION

      Eric Dale Angelo, a prison inmate, seeks a writ of mandamus to compel the

Honorable F.B. (Bob) McGregor, Jr., Judge of the 66th Judicial District Court, to rule on

Angelo’s third motion for a free copy of the clerk’s and reporters’ records. According to

Angelo’s petition, the trial court has twice previously denied similar motions: once on

February 19, 2010 and once on January 27, 2011.

      There are procedural problems with this petition including, but not limited to,

that the petition was not served on the respondent or the real party in interest, TEX. R.

APP. P. 9.5; 52.2. However, we use Rule 2 to look past this and other deficiencies and

dispose of Angelo’s petition. TEX. R. APP. P. 2.
        Angelo has twice asked the trial court for a free record and has twice been

denied. A third motion is likely to be denied as well. 1 We hold that, based on the facts

of this case, the trial court is not required to repeatedly rule on the same motion. See In

re Birdwell, 224 S.W.3d 864, 869-870 (Tex. App.—Waco 2007, orig. proceeding) (Gray,

C.J., concurring); In re Bannister, 216 S.W.3d 555 (Tex. App.—Waco 2007, orig.

proceeding) (Gray, C.J., concurring).              Accordingly, Angelo’s petition for writ of

mandamus is denied.



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed September 21, 2011
Do not publish
[OT06]




1A defendant is not entitled to a free copy of the record after exhausting the direct appeal in the absence
of a specific, compelling reason. See In re Strickhausen, 994 S.W.2d 936, 937 (Tex. App.—Houston [1st
Dist.] 1999, orig. proceeding); In re Coronado, 980 S.W.2d 691, 693 (Tex. App.—San Antonio 1998, orig.
proceeding); Eubanks v. Mullin, 909 S.W.2d 574, 576-77 (Tex. App.—Fort Worth 1995, orig. proceeding).


In re Angelo                                                                                        Page 2